Citation Nr: 0531308	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-08 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for glaucoma, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for cancer of the lung, 
bronchus, larynx, or trachea, to include as due to herbicide 
exposure.

5.  Entitlement to service connection for soft tissue 
sarcoma, to include as due to herbicide exposure.

6.  Entitlement to service connection for Hodgkin's disease, 
to include as due to herbicide exposure.

7.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include as due to herbicide exposure.

8.  Entitlement to service connection for multiple myeloma, 
to include as due to herbicide exposure.

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
porphyria cutanea tarda, to include as due to herbicide 
exposure.

10.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chloracne, to include as due to herbicide exposure.

11.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
nicotine dependence.

12.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bronchitis and shortness of breath, to include as secondary 
to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision issued by the 
Washington, DC Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for glaucoma, peripheral 
neuropathy, prostate cancer, cancer of the lung, bronchus, 
larynx, or trachea, soft tissue sarcoma, Hodgkin's disease, 
non-Hodgkin's lymphoma, and multiple myeloma.  In the 
December 1999 rating decision the RO also denied reopening of 
previously denied claims for service connection for porphyria 
cutanea tarda and chloracne.  This appeal also arises from 
ratings decisions of February 2002 and June 2002, in which 
the RO denied reopening previously denied claims for service 
connection for nicotine dependence, bronchitis and shortness 
of breath.

The requests to reopen previously denied claims for service 
connection for porphyria cutanea tarda and chloracne are 
addressed in the REMAND portion of the decision below, and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served in Vietnam in 1967 and 1968.

3.  The veteran was not diagnosed with glaucoma in service, 
and he does not have a current diagnosis of glaucoma.

4.  The veteran does not have peripheral neuropathy.

5.  The veteran does not have prostate cancer.

6.  The veteran does not have cancer of the lung, bronchus, 
larynx, or trachea.

7.  The veteran does not have soft tissue sarcoma.

8.  The veteran does not have Hodgkin's disease.

9.  The veteran does not have non-Hodgkin's lymphoma.

10.  The veteran does not have multiple myeloma.

11.  The veteran did not file a notice of disagreement with a 
May 1999 rating decision denying service connection for 
nicotine dependence, bronchitis, and shortness of breath.

12.  The evidence received since May 1999 does not address 
the questions of whether the veteran developed chronic 
bronchitis or shortness of breath as a result of smoking 
during service, whether the veteran developed nicotine 
dependence during service, or whether the veteran developed 
chronic bronchitis or shortness of breath as a result of 
nicotine dependence.


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been exposed to an 
herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005).

2.  Glaucoma was not incurred or aggravated in service, and 
may not be presumed to have developed as a result of 
herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2005).

3.  Peripheral neuropathy was not incurred or aggravated in 
service, and may not be presumed to have developed as a 
result of herbicide exposure in service.  Id.

4.  Prostate cancer was not incurred or aggravated in 
service, and may not be presumed to have developed as a 
result of herbicide exposure in service.  Id.

5.  Respiratory cancer, to include cancer of the lung, 
bronchus, larynx, or trachea, was not incurred or aggravated 
in service, and may not be presumed to have developed as a 
result of herbicide exposure in service.  Id.

6.  Soft tissue sarcoma was not incurred or aggravated in 
service, and may not be presumed to have developed as a 
result of herbicide exposure in service.  Id.

7.  Hodgkin's disease was not incurred or aggravated in 
service, and may not be presumed to have developed as a 
result of herbicide exposure in service.  Id.

8.  Non-Hodgkin's lymphoma was not incurred or aggravated in 
service, and may not be presumed to have developed as a 
result of herbicide exposure in service.  Id.

9.  Multiple myeloma was not incurred or aggravated in 
service, and may not be presumed to have developed as a 
result of herbicide exposure in service.  Id.

10.  A May 1999 rating decision denying service connection 
for nicotine dependence, bronchitis, and shortness of breath 
is a final decision.  38 U.S.C.A. § 7105 (West 2002).



11.  The evidence received since May 1999 is not new and 
material to claims for service connection for nicotine 
dependence, bronchitis, and shortness of breath; those claims 
are not reopened.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

With regard to the veteran's claims for service connection 
for glaucoma, peripheral neuropathy, prostate cancer, cancer 
of the lung, bronchus, larynx, or trachea, soft tissue 
sarcoma, Hodgkin's disease, non-Hodgkin's lymphoma, and 
multiple myeloma, and the veteran's requests to reopen claims 
for service connection for nicotine dependence, bronchitis 
and shortness of breath, the Board finds that VA has 
fulfilled its duties under the VCAA.  Written notice provided 
in April 2001 effectively fulfills the requirements under the 
VCAA to notify the veteran regarding the development of 
relevant evidence, including the requirement to notify the 
veteran to submit all pertinent evidence in his possession.  
VA has conducted all appropriate development of evidence 
relevant to this case, and has secured all available 
pertinent evidence.  The assembled evidence includes VA 
medical records dated from 1982 to 2004.  The veteran had a 
hearing before the undersigned Veterans Law Judge in June 
2005.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the April 2001 VCAA letter after the 
initial adverse rating decision.  VA followed proper 
procedures, however, in subsequent actions.  The RO provided 
the required notice in April 2001.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.

Service Connection Claims

The veteran is seeking service connection for glaucoma, 
peripheral neuropathy, prostate cancer, cancer of the lung, 
bronchus, larynx, or trachea, soft tissue sarcoma, Hodgkin's 
disease, non-Hodgkin's lymphoma, and multiple myeloma.  He 
essentially contends that he has these conditions as a result 
of herbicide exposure during service.  In October 1996, the 
veteran submitted a pre-printed form to claim service 
connection for conditions as disabilities related to the 
herbicide Agent Orange.  He checked the space next to every 
condition listed on the form, including prostate cancer, 
subacute peripheral neuropathy, chloracne or other acneform 
disease, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, cancer of the lung, 
bronchus, larynx, or trachea, and soft tissue sarcoma.



Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Under 
certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed 
under 38 C.F.R. § 3.309(e) will be presumed if the condition 
becomes manifest to a degree of 10 percent disabling or more.  
Certain specified diseases must become manifest within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during service in order for service 
connection to be presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  The veteran served in Vietnam 
in 1967 and 1968.  He is presumed to have been exposed to an 
herbicide agent during that service.  

Glaucoma

In January 1999, the veteran requested service connection for 
glaucoma.  He reported that he had been treated at a VA 
Medical Center.  Rating decisions from the RO have addressed 
the claim for service connection for glaucoma both as a 
direct claim for service connection, and as a claim for 
service connection due to herbicide exposure.

Glaucoma is not included in the conditions listed at 38 
C.F.R. § 3.309(e) for which service connection may be 
presumed based on herbicide exposure.  Therefore, for service 
connection to be established for glaucoma, there must be 
direct evidence that the condition was incurred or aggravated 
in service, or direct evidence that the condition developed 
as a result of herbicide exposure during service.

The veteran's service medical records do not show any finding 
of glaucoma.  In January 1982, the veteran sought 
VA outpatient treatment records for pain in both eyes since 
being struck in the eyes in January 1981.  The examiner found 
bilateral irritant conjunctivitis, without evidence of 
glaucoma.  The veteran had a VA examination of his eyes in 
August 2000, when he needed replacement of his glasses.  He 
reported burning in his left eye.  The examiner noted 
pingueculae.  The examiner noted that glaucoma was suspected.  
Intraocular pressure asymmetrical, greater in the right eye 
than in the left eye.  The assembled post-service medical 
records do not contain any other reference to glaucoma.

The August 2000 treatment notes indicate that glaucoma was 
suspected, but there is no medical evidence as to whether or 
not glaucoma was subsequently diagnosed.  There is no 
evidence that the veteran had glaucoma during service.  
Glaucoma was considered and ruled out in 1982, many years 
after service.  No physician has reported any link between 
any current glaucoma and any injury or disease during the 
veteran's service.  There is also no medical finding or 
opinion linking any current glaucoma to herbicide exposure.  
The preponderance of the evidence is against service 
connection for glaucoma.

Peripheral Neuropathy

Acute and subacute peripheral neuropathy is included among 
the conditions listed at 38 C.F.R. § 3.309(e), for which 
service connection may be presumed based on herbicide 
exposure.  The veteran's service medical records, and the 
assembled VA and private medical records dated from 1982 to 
2004, do not contain any notation of suspected, possible, or 
diagnosed peripheral neuropathy.  As there is no medical 
evidence that the veteran has peripheral neuropathy, service 
connection for that condition must be denied.



Prostate Cancer

Prostate cancer is included among the conditions listed at 38 
C.F.R. § 3.309(e), for which service connection may be 
presumed based on herbicide exposure.  The veteran's service 
medical records are silent for prostate gland abnormality.  
His prostate was found to be normal on examination in VA 
outpatient treatment in July 1984.  In June 1993, VA 
physicians performed a biopsy of a mass on the veteran's 
right testicle.  The mass was found to be benign, and was 
described as a hydrocele.  The assembled post-service medical 
records do not show cancer or other abnormality of the 
prostate.  As there is no medical evidence that the veteran 
has prostate cancer, service connection for that condition 
must be denied.

Respiratory Cancer

The conditions listed at 38 C.F.R. § 3.309(e), for which 
service connection may be presumed based on herbicide 
exposure, includes respiratory cancers, specified as cancer 
of the lung, bronchus, larynx, or trachea.  The veteran was 
not treated in service for any chronic disorder of the lung, 
bronchus, larynx, or trachea.  Records of VA medical 
treatment of the veteran from multiple occasions between 1991 
and 2002 contain complaints and findings of bronchitis.

In April 1998, the veteran received VA medical treatment for 
acute difficulty breathing.  A tracheotomy was performed.  A 
laryngeal mass was seen, and a biopsy was performed.  The 
mass was found to be noncancerous.  There is no record of 
subsequent treatment related to that mass.

In his June 2005 hearing before the undersigned Veterans Law 
Judge, the veteran indicated that he had undergone surgery in 
1998 for cancer of the larynx.  He stated that VA physicians 
had related that cancer to his herbicide exposure during 
service.

The medical records from 1998 indicate that the laryngeal 
mass found then was not cancerous.  There is no medical 
evidence that the veteran has ever had cancer of the lung, 
bronchus, larynx, or trachea.  The Board must, therefore, 
deny the appeal for service connection for respiratory 
cancer.

Soft Tissue Sarcoma

Soft tissue sarcoma is included among the conditions listed 
at 38 C.F.R. § 3.309(e), for which service connection may be 
presumed based on herbicide exposure.  The veteran's service 
medical records, and the assembled VA and private medical 
records dated from 1982 to 2004, do not contain any notation 
of suspected, possible, or diagnosed soft tissue sarcoma.  As 
there is no medical evidence that the veteran has soft tissue 
sarcoma, service connection for that condition must be 
denied.

Hodgkin's Disease

Hodgkin's disease is included among the conditions listed at 
38 C.F.R. § 3.309(e), for which service connection may be 
presumed based on herbicide exposure.  The veteran's service 
medical records, and the assembled VA and private medical 
records dated from 1982 to 2004, do not contain any notation 
of suspected, possible, or diagnosed Hodgkin's disease.  As 
there is no medical evidence that the veteran has Hodgkin's 
disease, service connection for that condition must be 
denied.

Non-Hodgkin's Lymphoma

Non-Hodgkin's lymphoma is included among the conditions 
listed at 38 C.F.R. § 3.309(e), for which service connection 
may be presumed based on herbicide exposure.  The veteran's 
service medical records, and the assembled VA and private 
medical records dated from 1982 to 2004, do not contain any 
notation of suspected, possible, or diagnosed non-Hodgkin's 
lymphoma.  As there is no medical evidence that the veteran 
has non-Hodgkin's lymphoma, service connection for that 
condition must be denied.

Multiple Myeloma

Multiple myeloma is included among the conditions listed at 
38 C.F.R. § 3.309(e), for which service connection may be 
presumed based on herbicide exposure.  The veteran's service 
medical records, and the assembled VA and private medical 
records dated from 1982 to 2004, do not contain any notation 
of suspected, possible, or diagnosed multiple myeloma.  As 
there is no medical evidence that the veteran has multiple 
myeloma, service connection for that condition must be 
denied.

Request to Reopen Claims

In October 1997, the veteran requested service connection for 
bronchitis and shortness of breath.  He asserted that he had 
begun smoking when he entered military service.

Under the law in effect at the time of the veteran's October 
1997 claim, VA could, under some circumstances, grant service 
connection for disability related to tobacco use.  In May 
1997, the VA General Counsel issued a precedential opinion 
regarding tobacco-related claims.  VAOPGCPREC 19-97 (May 13, 
1997).  The General Counsel stated that service connection 
could be established when a claimant established that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service.  Where the 
evidence indicated a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
but the veteran had developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then became whether the illness could be considered 
secondary to the service-incurred nicotine dependence, and 
resulting disability or death could be service connected on 
that basis pursuant to 38 C.F.R. § 3.310(a).  Id.  The 
regulation at 38 C.F.R. § 3.310(a) (2005) provides that 
service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.

Subsequently, the law was changed to provide that VA may not 
grant service connection for death or disability resulting 
from an injury or disability due to inservice use of tobacco 
products by a veteran.  See The Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 195-206, 
112 Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. 
§ 1103).  The revised law, however, was enacted in 1998, and 
applies only to claims filed after June 9, 1998.  The veteran 
filed a claim in 1997 for service connection for bronchitis 
and shortness of breath due to tobacco use.  Therefore, the 
1998 law does not apply in this case.

In a May 1999 rating decision, the RO denied service 
connection for nicotine dependence, and for bronchitis and 
shortness of breath due to smoking.  A rating decision 
becomes final when a claimant does not file a notice of 
disagreement (NOD) within one year after a decision is 
issued.  38 U.S.C.A. § 7105.  The veteran did not file an NOD 
with the RO's May 1999 rating decision, and that decision 
became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  In a February 2002 statement, the veteran expressed 
disagreement with the RO's earlier decision denying service 
connection for nicotine dependence, bronchitis, and shortness 
of breath.  The RO construed that statement as a request to 
reopen the previously denied claim.  The revised regulation 
regarding new and material evidence applies to the February 
2002 request to reopen the claims.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the veteran's 
tobacco-related claim was the May 1999 rating decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

The evidence that was before the RO at the time of the May 
1999 rating decision included the veteran's October 1997 
claim, service medical records, and some VA medical records 
dated from 1982 to 1998.  In a July 1998 letter, the RO asked 
the veteran to provide additional information, including a 
detailed history of his smoking.  The veteran did not provide 
information in response to that request.

The veteran's service medical records are silent as to 
whether the veteran smoked tobacco during service.  The 
records do not show complaints or treatment of bronchitis or 
shortness of breath during service.  The VA medical records 
contained notations of bronchitis on a number of occasions 
from 1991 to 1998.  In April 1998, the veteran was treated 
for acute shortness of breath.  The medical records contain 
notations that the veteran was a smoker, and that his 
polysubstance abuse included tobacco abuse.  The records did 
not, however, contain any discussion as to whether the 
veteran had nicotine dependence.  The medical records were 
silent as to whether the veteran's bronchitis or shortness of 
breath were related to tobacco use.

The evidence added to the claims file since the May 1999 
rating decision includes statements from the veteran and 
additional medical records.  The VA medical records contain 
additional references to bronchitis, and additional reports 
of a long history of smoking.  The records do not address the 
issue of nicotine dependence.  In June 2002, the veteran 
indicated that records of his treatment at Bellevue Hospital 
in New York were relevant to his tobacco-related claims.  
Records of treatment of the veteran at Bellevue Hospital in 
1996 were obtained.  Those records show treatment for 
bronchitis and pneumonia, but do not mention nicotine 
dependence.  In his June 2005 Board hearing, the veteran 
reported that he had shortness of breath that had worsened 
since 2001.  He stated that he sometimes used an inhaler.

The evidence added since May 1999 confirms that the veteran 
has a long smoking history, but does not indicate when the 
veteran began smoking, nor whether he has nicotine 
dependence.  While the medical records contain a number of 
complaints and findings of bronchitis, it is not clear from 
the records that the veteran has chronic bronchitis or 
chronic shortness of breath.  The old and new evidence do not 
contain any medical evidence or opinion as to whether the 
veteran developed a nicotine dependence during service, or 
whether any current chronic bronchitis is proximately due to 
or the result of any nicotine dependence.  The new evidence 
is not material, then, as it does not relate to any 
unestablished fact that is necessary to substantiate the 
veteran's tobacco-related claims.  The new evidence does not 
raise a reasonable possibility of substantiating those 
claims.  As new and material evidence has not been received, 
the Board denies the appeal to reopen the claims for service 
connection for nicotine dependence, and for service 
connection for bronchitis and shortness of breath claimed as 
due to tobacco use.


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for cancer of the lung, 
bronchus, larynx, or trachea is denied.

Entitlement to service connection for soft tissue sarcoma is 
denied.

Entitlement to service connection for Hodgkin's disease is 
denied.

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.

Entitlement to service connection for multiple myeloma is 
denied.

New and material evidence has not been received; the claim 
for service connection for nicotine dependence is not 
reopened.

New and material evidence has not been received; the claim 
for service connection for bronchitis and shortness of breath 
is not reopened.


REMAND

In a December 1999 rating decision, the RO denied the 
veteran's claim to reopen previously denied claims for 
service connection for porphyria cutanea tarda and chloracne.  
The RO also denied other claims in that rating decision.  In 
a November 2000 notice of disagreement, the veteran appealed 
all of the issues denied in the December 1999 rating 
decision.  In June 2002, the RO issued a statement of the 
case that addressed most of the issues addressed in the 
December 1999 rating decision, but did not address the appeal 
to reopen claims for service connection for porphyria cutanea 
tarda and chloracne.  As the RO has yet to issue a statement 
of the case in response to the notice of disagreement on 
those claims, the Board must remand those issues to the RO to 
issue a statement of the case.  38 U.S.C.A. § 7105 (West 
2002); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case in response to the veteran's appeal 
of the RO's denial of the veteran's 
request to reopen previously denied 
claims for service connection for 
porphyria cutanea tarda and chloracne.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


